Citation Nr: 0934062	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  07-04 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
pelvic fracture, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for hepatitis C, 
evaluated as 20 percent disabling prior to March 1, 2007 and 
as 10 percent disabling since March 1, 2007.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to December 
1982. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2004 rating action in which 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in St. Petersburg, Florida denied the issues of entitlement 
to ratings in excess of 10 percent for service-connected 
residuals of a pelvic fracture and in excess of 20 percent 
for service-connected hepatitis C.  

During the current appeal, and specifically by a December 
2006 rating action, the RO in Atlanta, Georgia decreased the 
evaluation of the Veteran's hepatitis C to 10 percent 
disabling, effective from March 1, 2007.  As such, the 
Veteran's hepatitis claim has been characterized as is listed 
on the title page of this decision.  Further, in light of the 
location of the Veteran's residence, the jurisdiction of his 
appeal remains with the Atlanta RO.  

In July 2009, the Veteran testified before the undersigned 
Acting Veterans Law Judge.  A transcript of the hearing is of 
record.  

Further review of the claims folder indicates that, in 
December 2003, the Veteran untimely filed a substantive 
appeal with respect to a claim for an earlier effective date 
for the grant of service connection for hepatitis C.  A 
February 2004 letter from the RO informed him of the 
untimeliness of his VA-9.  As he has not disputed the 
timeliness of his VA-9 filing, this issue is not before the 
Board at this time. 

Moreover, although a July 2009 VCAA notice was sent in 
response to the Veteran's claims for a total disability 
rating based on individual unemployability (TDIU), service 
connection for a low back disability secondary to residuals 
of a fractured left femur, and service connection for a right 
pelvic disorder secondary to residuals of a fractured left 
femur, these claims have not yet been adjudicated by the RO.  
As such, they are referred to the RO for further 
consideration.

For the reasons set forth below, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if further 
action is required.  


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended) (2008).  In 
the present case, the Board finds that additional development 
is required to satisfy VA's obligations under the VCAA.  

The Veteran last underwent pertinent VA examinations in 
November 2006 (hepatitis C) and in December 2006 (residuals 
of a pelvic fracture).  At the subsequent hearing in July 
2009, the Veteran described increased incapacitation related 
to his hepatitis C and increased limitation of motion in his 
hips.  The Board construes this testimony as the Veteran's 
assertions that his service-connected residuals of a pelvic 
fracture and service-connected hepatitis C have increased in 
severity since his last VA examinations.  

VA's General Counsel has indicated that, when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate.  VAOPGCPREC 11-95 (April 7, 1995) (while the 
Board is not required to direct a new examination simply 
because of the passage of time, VA's General Counsel has 
indicated that a new examination is appropriate when the 
claimant asserts that the disability in question has 
undergone an increase in severity since the time of the last 
examination).  

Under these circumstances, the Board believes that, on 
remand, the Veteran should be accorded relevant VA 
examinations for the purpose of determining the current 
nature and extent of his service-connected residuals of a 
pelvic fracture and his service-connected hepatitis C.  
Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Accordingly, the case is REMANDED for the following actions:

1.  Accord the Veteran an appropriate 
examination to determine the current 
nature and extent of his service-
connected residuals of a pelvic 
fracture.  The claims folder must be 
reviewed in conjunction with the 
examination.  Any testing deemed 
necessary, including X-rays, should be 
conducted.  

All pertinent pathology found on 
examination should be noted in the report 
of the evaluation.  The Board notes that 
the Veteran's service-connected residuals 
of a pelvic fracture are rated based upon 
impairment resulting from limitation of 
motion of the hips/thighs.  As such, the 
examiner should provide range of motion 
findings for the Veteran's hips/thighs 
(and, in so doing, address any additional 
limitation of motion due to pain) and 
should also address whether there is any 
associated ankylosis or flail hip joint. 

The VA examiner should additionally offer 
an opinion as to the specific impact that 
the Veteran's residuals of a pelvic 
fracture have on his ability to secure or 
follow a substantially gainful occupation. 

2.  Accord the Veteran an appropriate 
examination to determine the current 
nature and extent of his service-
connected hepatitis C.  The claims 
folder must be reviewed in conjunction 
with the examination.  Any testing 
deemed necessary should be conducted.  

All pertinent pathology found on 
examination should be noted in the report 
of the evaluation.  The examiner is asked 
to specifically state whether the 
Veteran's hepatitis C is productive of 
daily fatigue, malaise, and anorexia 
(with or without weight loss or 
hepatomegaly); state whether his 
disability requires dietary restriction 
or continuous medication; and discuss the 
frequency (in the past 12 month period) 
of any incapacitating episodes (a period 
of acute signs and symptoms severe enough 
to require bed rest and treatment by a 
physician) involving symptoms such as 
fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper 
quadrant pain.  

The VA examiner should additionally offer 
an opinion as to the specific impact the 
Veteran's hepatitis C has on his ability 
to secure or follow a substantially 
gainful occupation. 

3.  Upon completion of the above, 
readjudicate the issues on appeal.  If 
any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of 
the case and be provided an opportunity 
to respond.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, as 
appropriate.  

No action is required of the Veteran until he is notified by 
the agency of original jurisdiction.  However, he is advised 
that failure to report for any scheduled examination may 
result in the denial of his claims.  38 C.F.R. § 3.655 
(2008).  He has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims claim must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  


